DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
2.	Claims 1-20 are currently pending
Response to Arguments
3.	Applicant’s arguments with respect to the rejection(s) of claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
	The arguments of 01/24/2022 are directed to the amended claim matter which has been addressed mutatis mutandis at the mapped claims.
Due to the change in scope of the independent claims upon amendment, Examiner made the determination to bring this action to finality in accordance to the provisions in MPEP § 706.07(a) and MPEP § 1207.03(a) (1), (4) and (5) and,
MPEP 1207.03(a) II. 5., Considering, in order to respond to applicant’s arguments, other portions of a reference submitted by the applicant. 

Claim Objections
4.  	Claims 1, 11 and 20 are objected to, because of the following semantic ambiguity.
	The amendment reciting “wherein the one motion vector merge list is constructed for both the regular merge mode and the MMVD; and”, directs to a single motion vector merge list being generated for the regular merge mode and the merge mode vector difference mode, thus creating a single table for both merge modes from which the candidate MV is indicated by an index.  
 	From specification at Par.[0005]-[0008] it is indicated that a merge flag (id. regular merge flag) is coded as merge mode (including the various merge related modes) and by the two logic states; when “1” indicating the merge mode vector difference MMVD is used, otherwise when “0” applying any other of the regular merge modes from the motion vector merge list as indicated by a respective index in the list. Some constraints apply by the receiving of mode flags for the merge related modes. 
No other significant indication of novel interpretation to the recited, one motion vector merge list, may be drawn from application.
	In this regard it is established that the specification does not provide a definition for the specifically referenced “…one motion vector merge list for the CU…”, by which, such list would be different than any other “one” list generated under a similar reading of a “motion vector candidate” being selected by its MV index in the respective list as being taught by the referenced prior art (per Zhang and supplementary provided in Takehara as mapped at claims).
	Applicants are encouraged to contact the Examiner in order to offer a different interpretation to the amended limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li Zhang et al., (hereinafter Zhang) (US 2021/0006790) in lieu of the PCT/CN2018/114099 and PCT/CN2018/125956 and in view of Hideki Takehara et al., (hereinafter Takehara) (US 2017/0188044).
No common inventor has been identified with the instant application.
Re Claim 1. (Currently Amended) Zhang discloses, a computer implemented method for motion merge modes (implementing coding with motion merge modes, Table at 7.3.4.8), comprising: 
acquiring, from a decoder, a regular merge flag for a coding unit (CU) that is coded as merge mode and merge related modes (a merge flag is firstly signaled Par.[0197], acquiring at a decoder a “regular merge flag” then another related flag, e.g.,  mmvd_flag in merge mode as one of the merge  related modes, i.e., mmvd_merge_flag per code in table 7.3.4.8, Pg.11, herein reproduced

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, and other merge related modes, Par.[0478]); 
when the regular merge flag is one, indicating that a regular merge mode or merge mode with motion vector differences (MMVD) is used by the CU (see limitation above where, mmvd_flag[x0] [y0]==1), constructing [[a]] one motion vector merge list for the CU and using regular merge index to indicate which candidate is used (constructing a motion vector merge list, Abstract, for the CU where MMVD is followed by a merge list, e.g., merge list mode Par.[0035], and Par.[0036] indicating the current merge candidate CurrMergeCand Par.[0172]),
wherein the one motion vector merge list is constructed for both the regular merge mode and the MMVD (the instance where “one motion vector merge list” is signaled to decoder or as claimed “constructed” for multiple merge coding modes including the “regular” sub-block merge mode is summarized at Par.[0020] where the merge mode enables the selection of a merge vector candidate from a list without the motion vector difference MMVD mode and/or from the signaled syntax element indicating other multiple coding modes among which the merge mode enabling a motion vector difference MMVD, at Par.[0021] further describing in detail the construction of a “one motion vector merge list” e.g., a merge candidate list from which the predicted merge mode is given by an index pointing to the one entry in the merge candidate list, at Par.[0094]-[0104]  being described as constructing the motion vector merge list for multiple merge lists generated for both spatial or temporal blocks Par.[0036] or a MMVD, as well a sub-block merge mode, to name two of the five merge modes of the VTM3.0 standard, Par.[0328], or constructing the merge list Par.[0559], or as a the merge list constructed on MMVD followed by a regular sub-block merge list and an Inter/Intra hybrid mode MHIntra, Par.[0606]); and
when the regular merge flag is zero, indicating the regular merge mode is not used by the CU, and further receiving mode flags to indicate associated merge related modes are used when a mode flag's constraints are met (if the regular merge flag mmvd_flag is zero, under the else command below reproduced


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, receiving mode flags of associate merge modes, e.g., merge_subblock_flag[x0][y0], being used under the merge flag constraints being met, i.e., of different values of delay check flags or of previously coded information or the video blocks dimensions, Par.[0609], e.g., where the size condition to the video block is satisfied Par.[0670]). 

	However, in order to emphasize a method being applied by other analogous arts, it is remarked that Takehara similarly teaches the amended limitation reciting, wherein the one motion vector merge list is constructed for both the regular merge mode and the MMVD (the respective merge mode being signaled by a merge flag from which as indicated by the index flag, merge_idx, the respective index for regular MVP or MMVP modes is selected from one motion vector motion list, per Fig.33 herein reproduced for brevity with highlights,
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
   and Par.[0085]-[0090]); and
	The ordinary skilled in the art would have comprehended before the effective filing date of the invention to interpret the plurality of embodiments similarly describing the coding methods and apparatus herein claimed in Zhang and to further seek similar arts by which to reinforce the signaling of the prediction mode in order to improve the prediction accuracy (Zhang at Par.[0877]) by using a plurality of vector prediction candidates, found in Takehara (Takehara at Par.[0009]) thus finding obvious to combine while obtaining the same results with high predictability.  

Re Claim 2. (Original) Zhang and Takehara disclose, the method of claim 1, further comprising: 
Zhang teaches about, receiving, by the decoder, a MMVD merge flag, MMVD distance index, and MMVD direction index when MMVD flag is equal to one (see code lines at table 7.3.4.8 for merge data syntax, indicating that when the MMVD flag is received by the decoder per; mmvd_merge_flag[x0][y0]==1, the respective mmvd_distance_idx[x0][y0] and the mmvd_direction_idx[x0][y0] are
 consequentially executed 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, at Pg.11).  

Re Claim 3. (Original) Zhang and Takehara disclose, the method of claim 1, further comprising receiving subblock flag and the subblock flag's constraints includes: 
Zhang teaches about, acquiring a coding block from a decoder, wherein the coding block has a width and height; 
determining, by the decoder, whether maximum number of subblock-based merging MVP candidates (MaxNumSubblockMergeCand) is greater than zero; 
determining, by the decoder, whether coding block width is greater than equal to eight; and 
determining, by the decoder, whether coding block height is greater than equal to eight (the receiving of a sub-block flag being true, indicating a width and height and the merging MVP candidates having MaxNumSubblockMergeCand larger than zero, satisfy the constraint of the sub-block being larger than 8x8, per code table 7.3.4.8, Pg.11 below,


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
  .  

Re Claim 4. (Original) Zhang and Takehara disclose, the method of claim 1, 
Zhang teaches about, wherein the mode flag is a combined inter and intra prediction (CIIP) flag and the CIIP flag's constraints (the CIIP flag is represented by the syntax MHIntra Par.[0035] at code e.g., sps_md_intra_enabled_flag, table 7.3.4.8 Pg.11) include: 
acquiring a coding block from a decoder, wherein the coding block has a width and height; 
determining, by the decoder, whether sps_mh_intra_enabled_flag is set; 
determining, by the decoder, whether cu_skip _flag is equal to zero; 27Attorney Ref.: 186015.15001 
determining, by the decoder, whether the coding block width times the coding block height is greater than equal to sixty-four; 
determining, by the decoder, whether coding block width is less than one hundred and twenty-eight; and 
determining, by the decoder, whether coding block height is less than one hundred and twenty-eight (each limitation above is executed by the code in table 7.3.4.8 at Pg.11, 26, as written under the module reproduced below whether sps_mh_intra_enabled_flag is set and cu_skip _flag is equal to zero,


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.  

Re Claim 5. (Original) Zhang and Takehara disclose, the method of claim 1, further comprising: 
Zhang teaches about, receiving, by the decoder, a regular merge flag before receiving, by the decoder, the mode flag when the mode flag's constraints are met (upon receiving a regular merge flag, merge_flag[x0][y0] the merge constraints are met for Width x Height size of the CU according to the prediction mode used as defined at table 7.3.4.6 at Pg.10 and 24,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
  Par.[0198]).  

Re Claim 6. (Original) Zhang and Takehara disclose, the method of claim 5, further comprising: 
Zhang teaches about, receiving, by the decoder, a regular merge flag before receiving, by the decoder, a merge mode with motion vector differences (MMVD) flag when the merge mode with motion vector differences (MMVD) flag's constraints are met (receiving by the decoder a regular merge flag i.e., merge_flag prior to receiving the MMVD flag indicating a merge mode with MV difference, i.e., an mmvd_merge_flag, as disclosed by the code in table 7.3.4.8 Pg.25, where the merge mode is already established by a merge_flag syntax, followed by the mmvd_merge_flag,


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, Par.[0478],[0503],[0621]).   

Re Claim 7. (Original) Zhang and Takehara disclose, the method of claim 5, further comprising: 
Zhang teaches about, receiving, by the decoder, a regular merge flag before receiving, by the decoder, a combined inter and intra prediction (CIIP) flag when the CIIP flag's constraints are met (the CIIP flag is represented by the syntax MHIntra Par.[0035] at code e.g., sps_md_intra_enabled_flag, table 7.3.4.8, Pg.11, or 26, where the merge_flag indicated by the merge syntax as merge_data(x0,y0, cbWidth, cbHeight) indicating the block dimension constraints, and in case the mmvd_flag is not used, under else command, the CIIP constraints of size are followed as reproduced below ,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,).  

Re Claim 8. (Original) Zhang and Takehara disclose, the method of claim 1, further comprising: 
Zhang teaches about, receiving, by the decoder, a regular merge flag after receiving, by the decoder, a mode flag when the mode flag's constraints are met (see code for receiving a regular merge flag parsing a mode flag when the CU size constraints are met by the mode flag being executed by the code lines in table 7.2.4.6 “Coding Unit Syntax” Pg.10


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
).  

Re Claim 9. (Original) Zhang and Takehara disclose, the method of claim 8, further comprising: 
Zhang teaches about, receiving, by the decoder, a regular merge flag after receiving, by the decoder, a subblock merge mode flag when the subblock merge mode flag's constraints are met (this limitation is taught at Par.[0297]-[0303] or [0328], and executed by the code in table 7.3.4.8. “Merge Data Syntax” at Pg.26 copied below for subblock flag size constraint (MaxNumSubblockMergeCand >1) being prior to the merge mode flag, as highlighted,


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
).  

Re Claim 10. (Original) Zhang and Takehara disclose, the method of claim 1, further comprising: 
Zhang teaches about, receiving, by the decoder, the regular merge flag using Context-adaptive binary arithmetic coding (CABAC) with multiple context models and the selection of the context model is based on coded information (applying CABAC Par.[0156],[0329] the context prediction mode flag at Par.[0318] with the multiple context models at Par.[0479]-[0512] below,


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
).  

Re Claim 11. (Currently Amended) This claim represents the computing device having processors and memory per Zhang: (Par.[0523] Fig.31) and Takehara: (Par.[0088]-[0090]) to implement each and every steps in the same order of the method claim 1, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Re Claim 12. (Original) This claim represents the computing device having processors and memory per Zhang: (Par.[0523] Fig.31) and Takehara: (Par.[0088]-[0090]) to implement each and every steps in the same order of the method claim 2, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Re Claim 13. (Original) This claim represents the computing device having processors and memory per Zhang: (Par.[0523] Fig.31) and Takehara: (Par.[0088]-[0090]) to implement each and every steps in the same order of the method claim 3, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Re Claim 14. (Original) This claim represents the computing device having processors and memory per Zhang: (Par.[0523] Fig.31) and Takehara: (Par.[0088]-[0090]) to implement each and every steps in the same order of the method claim 4, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Re Claim 15. (Original) This claim represents the computing device having processors and memory per Zhang: (Par.[0523] Fig.31) and Takehara: (Par.[0088]-[0090]) to implement each and every steps in the same order of the method claim 5, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Re Claim 16. (Original) This claim represents the computing device having processors and memory per Zhang: (Par.[0523] Fig.31) and Takehara: (Par.[0088]-[0090]) to implement each and every steps in the same order of the method claim 7, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Re Claim 17. (Original) This claim represents the computing device having processors and memory per Zhang: (Par.[0523] Fig.31) and Takehara: (Par.[0088]-[0090]) to implement each and every steps in the same order of the method claim 8, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Re Claim 18. (Original) This claim represents the computing device having processors and memory per Zhang: (Par.[0523] Fig.31) and Takehara: (Par.[0088]-[0090]) to implement each and every steps in the same order of the method claim 9, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Re Claim 19. (Original) This claim represents the computing device having processors and memory per Zhang: (Par.[0523] Fig.31) and Takehara: (Par.[0088]-[0090]) to implement each and every steps in the same order of the method claim 10, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Re Claim 20. (Currently Amended) This claim represents the non-transitory computer-readable storage medium storing a plurality of programs for execution by a computing device per Zhang: (Par.[0523] Fig.31 and the code tables 7.2.4.6- 7.3.4.8) and Takehara: (Par.[0088]-[0090]) executing each and every steps in the same order of the method claim 1, hence it is rejected on similar evidentiary premises mutatis mutandis. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/